Title: Daniel Brent to Thomas Jefferson, 20 June 1817
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, Department of State,
June 20. 1817.
          
          I have just recd the letter (addressed, thro’ mistake, to my Brother William) which you did me the Honor to write to me on the 8th of this month, and I have the satisfaction to inform you that the one which came enclosed for Mr Gallatin is already forwarded from this Department to New york, to be transmitted thence by some safe opportunity to France.
          It will at all times afford me the highest gratification to forward your letters, or in any other way to contribute to your accommodation and Convenience, by executing such other Commands as you may please to honor me with.   I am, Dear Sir, with sentiments of the greatest Respect and Esteem, your very obedt servt
          Daniel Brent.
        